
	
		I
		112th CONGRESS
		2d Session
		H. R. 4017
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2012
			Mr. Bass of New
			 Hampshire (for himself, Mr.
			 Matheson, Mr. Dold,
			 Mr. Welch,
			 Mr. Barrow, and
			 Mr. Fitzpatrick) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Oversight
			 and Government Reform and Science, Space, and Technology, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote efficient energy use in the Federal and
		  private sectors, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Smart Energy
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Federal Energy Use and Generation
					Sec. 101. Utilizing energy savings performance
				contracts.
					Sec. 102. Demand response programs.
					Sec. 103. Federal data center consolidation.
					Sec. 104. Adoption of personal computer power savings
				techniques by Federal agencies.
					Sec. 105. Best practices for advanced metering.
					Sec. 106. Federal energy management and data collection
				standard.
					Title II—Providing Opportunities for Energy Efficiency in
				Business and Industry
					Sec. 201. Loan program for energy efficiency upgrades to
				existing buildings.
					Sec. 202. Coordination of research and development of energy
				efficient technologies for industry.
					Sec. 203. Combined heat and power and waste heat
				recovery.
				
			IFederal Energy Use
			 and Generation
			101.Utilizing
			 energy savings performance contracts and utility energy service
			 contracts
				(a)Implementation
			 of energy management requirementsSection 543(f)(10) of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253(f)(10)) is amended—
					(1)in subparagraph
			 (B)(i), by striking To carry and inserting To the extent
			 consistent with subparagraph (C), to carry;
					(2)in subparagraph (B)(ii), by striking
			 A Federal and inserting To the extent consistent with
			 subparagraph (C), a Federal; and
					(3)by amending
			 subparagraph (C) to read as follows:
						
							(C)Implementation
								(i)General
				ruleExcept as provided in
				clause (i) or (ii) of this subparagraph, each Federal agency shall implement
				the requirements under this subsection through private financing described in
				subparagraph (B)(i)(II).
								(ii)ExceptionA Federal agency may implement the
				requirements under this subsection using appropriated funds described in
				subparagraph (B)(i)(I) if implementation pursuant to clause (i) of this
				subparagraph conflicts with the primary mission of the agency or facility, or
				if greater cost savings can be generated under a different program. A Federal
				agency shall provide a written justification for any decision to implement such
				requirements under this clause, including an analysis of the impact of such
				decision on the taxpayer.
								(iii)Federal
				administrative costsA
				Federal agency may implement the requirements under this subsection using
				appropriated funds described in subparagraph (B)(i)(I) to the extent necessary
				to cover Federal administrative costs with respect to implementation pursuant
				to clause (i) of this
				subparagraph.
								.
					(b)Termination
			 clausesSection 801(b)(2) of
			 the National Energy Conservation Policy Act (42 U.S.C. 8287(b)(2)) is
			 amended—
					(1)by striking
			 and at the end of subparagraph (B);
					(2)by striking the
			 period at the end of subparagraph (C)(iv) and inserting ; and;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(D)require each agency to include in contracts
				appropriate termination clauses for facilities that will or may close before
				the end of the term of the
				contract.
							.
					(c)ESPCs for
			 electric vehicles and fueling infrastructureSection 804 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8287c) is amended—
					(1)by striking
			 or at the end of subparagraph (A);
					(2)by striking the
			 period at the end of subparagraph (B) and inserting ; or;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(C)a measure to support the use of electric
				vehicles or the fueling or charging infrastructure necessary for electric
				vehicles.
							.
					(d)UESCs for
			 Electric Vehicles and Fueling InfrastructureSection 546 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8256) is amended in subsection (c)(1) by
			 inserting , including measures taken to finance the acquisition or use
			 of electric-powered vehicles or their fueling infrastructure, after
			 demand.
				102.Demand response
			 programsSection 543 of the
			 National Energy Conservation Policy Act (42 U.S.C. 8253) is amended—
				(1)by redesignating
			 the second subsection (f) as subsection (g); and
				(2)by adding at the
			 end the following new subsection:
					
						(h)Demand response
				programsTo carry out this
				section, a Federal agency shall participate in demand response programs offered
				by electric utilities, Independent System Operators, Regional Transmission
				Organizations, and demand response aggregators, where such programs are
				available, if such participation does not conflict with the primary mission of
				the agency or facility, in order to support electric grid reliability and
				security and reduce energy bills for the agency or
				facility.
						.
				103.Federal data
			 center consolidation
				(a)DefinitionIn this section, the term Federal
			 data center means a room or space in a Federal building that is used
			 for housing computer servers, data storage devices, or network equipment,
			 including server closets.
				(b)OMB
			 requirementsThe Director of
			 the Office of Management and Budget shall direct the Federal Chief Information
			 Officer to—
					(1)require that agencies, when updating their
			 Federal data center inventories in the third quarter of each fiscal year, state
			 what actions have been taken to verify the inventories and to identify any
			 limitations of this information;
					(2)require that
			 agencies complete the missing elements in their respective plans and submit
			 complete Federal data center consolidation plans, or provide a schedule for
			 when they will do so, not later than 180 days after the date of enactment of
			 this Act;
					(3)require agencies
			 to consider consolidation challenges and lessons learned when updating their
			 consolidation plans; and
					(4)utilize the
			 existing accountability infrastructure by requiring the Data Center
			 Consolidation Task Force to assess agency consolidation plans to ensure they
			 are complete and to monitor the agencies’ implementation of their plans.
					(c)Department and
			 agency requirementsEach of
			 the department secretaries and agency heads of the 23 departments and agencies
			 participating in the Office of Management and Budget’s Federal data center
			 consolidation initiative shall—
					(1)direct their
			 component agencies and their Federal data center consolidation program managers
			 to complete the missing elements in their respective Federal data center
			 consolidation inventories and plans; and
					(2)require their
			 Federal data center consolidation program managers to consider consolidation
			 challenges and lessons learned when updating their consolidation plans.
					104.Adoption of
			 personal computer power savings techniques by Federal agencies
				(a)In
			 generalNot later than 360
			 days after the date of enactment of this Act, the Secretary of Energy, in
			 consultation with the Secretary of Defense, the Secretary of Veterans Affairs,
			 and the Administrator of General Services, shall issue guidance for Federal
			 agencies to employ advanced tools allowing energy savings through the use of
			 computer hardware, energy efficiency software, and power management
			 tools.
				(b)Reports on plans
			 and savingsNot later than
			 180 days after the date of the issuance of the guidance under subsection (a),
			 each Federal agency shall submit to the Secretary of Energy a report that
			 describes—
					(1)the plan of the agency for implementing the
			 guidance within the agency; and
					(2)estimated energy and financial savings from
			 employing the tools described in subsection (a).
					105.Best practices
			 for advanced meteringSection
			 543(e) of the National Energy Conservation Policy Act (42 U.S.C. 8253(e)) is amended by
			 striking paragraph (3) and inserting the following:
				
					(3)Plan
						(A)In
				generalNot later than 180 days after the date on which
				guidelines are established under paragraph (2), in a report submitted by the
				agency under section 548(a), each agency shall submit to the Secretary a plan
				describing the manner in which the agency will implement the requirements of
				paragraph (1), including—
							(i)how the agency
				will designate personnel primarily responsible for achieving the requirements;
				and
							(ii)a demonstration
				by the agency, complete with documentation, of any finding that advanced meters
				or advanced metering devices (as those terms are used in paragraph (1)), are
				not practicable.
							(B)UpdatesReports
				submitted under subparagraph (A) shall be updated annually.
						(4)Best practices
				report
						(A)In
				generalNot later than 180
				days after the date of enactment of the Smart
				Energy Act, the Secretary of Energy, in consultation with the
				Secretary of Defense and the Administrator of General Services, shall develop,
				and issue a report on, best practices for the use of advanced metering of
				energy use in Federal facilities, buildings, and equipment by Federal
				agencies.
						(B)UpdatingThe
				report described under subparagraph (A) shall be updated annually.
						(C)ComponentsThe
				report shall include, at a minimum—
							(i)summaries and
				analysis of the reports by agencies under paragraph (3);
							(ii)recommendations
				on standard requirements or guidelines for automated energy management systems,
				including—
								(I)potential common
				communications standards to allow data sharing and reporting;
								(II)means of
				facilitating continuous commissioning of buildings and evidence-based
				maintenance of buildings and building systems; and
								(III)standards for
				sufficient levels of security and protection against cyber threats to ensure
				systems cannot be controlled by unauthorized persons; and
								(iii)an analysis
				of—
								(I)the types of
				advanced metering and monitoring systems being piloted, tested, or installed in
				Federal buildings; and
								(II)existing
				techniques used within the private sector or other non-Federal government
				buildings.
								.
			106.
			 Federal energy management and data collection standardSection 543 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253) is amended—
				(1)by redesignating
			 the second subsection (f) (as added by section 434(a) of
			 Public Law
			 110–140 (121 Stat. 1614)) as subsection (g); and
				(2)in subsection
			 (f)(7), by striking subparagraph (A) and inserting the following:
					
						(A)In
				generalFor each facility that meets the criteria established by
				the Secretary under paragraph (2)(B), the energy manager shall use the
				web-based tracking system under subparagraph (B)—
							(i)to
				certify compliance with the requirements for—
								(I)energy and water
				evaluations under paragraph (3);
								(II)implementation of
				identified energy and water measures under paragraph (4); and
								(III)follow-up on
				implemented measures under paragraph (5); and
								(ii)to publish energy
				and water consumption data on an individual facility
				basis.
							.
				IIProviding
			 Opportunities for Energy Efficiency in Business and Industry
			201.Loan program for
			 energy efficiency upgrades to existing buildingsTitle XVII of the Energy Policy Act of 2005
			 (42 U.S.C. 16511 et
			 seq.) is amended by adding at the end the following:
				
					1706.Building
				retrofit financing program
						(a)DefinitionsIn
				this section:
							(1)Credit
				supportThe term credit support means a guarantee or
				commitment to issue a guarantee or other forms of credit enhancement to
				ameliorate risks for efficiency obligations.
							(2)Efficiency
				obligationThe term efficiency obligation means a
				debt or repayment obligation incurred in connection with financing a project,
				or a portfolio of such debt or payment obligations.
							(3)ProjectThe
				term project means the installation and implementation of
				efficiency, advanced metering, distributed generation, or renewable energy
				technologies and measures in a building (or in multiple buildings on a given
				property) that are expected to increase the energy efficiency of the building
				(including fixtures) in accordance with criteria established by the
				Secretary.
							(b)Eligible
				projects
							(1)In
				generalNotwithstanding sections 1703 and 1705, the Secretary may
				provide credit support under this section, in accordance with section
				1702.
							(2)InclusionsBuildings
				eligible for credit support under this section include commercial, multifamily
				residential, industrial, municipal, government, institution of higher
				education, school, and hospital facilities that satisfy criteria established by
				the Secretary.
							(c)Guidelines
							(1)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary shall—
								(A)establish
				guidelines for credit support provided under this section; and
								(B)publish the
				guidelines in the Federal Register; and
								(C)provide for an
				opportunity for public comment on the guidelines.
								(2)RequirementsThe
				guidelines established by the Secretary under this subsection shall
				include—
								(A)standards for
				assessing the energy savings that could reasonably be expected to result from a
				project;
								(B)examples of
				financing mechanisms (and portfolios of such financing mechanisms) that qualify
				as efficiency obligations;
								(C)the threshold
				levels of energy savings that a project, at the time of issuance of credit
				support, shall be reasonably expected to achieve to be eligible for credit
				support;
								(D)the eligibility
				criteria the Secretary determines to be necessary for making credit support
				available under this section; and
								(E)notwithstanding
				subsections (d)(3) and (g)(2)(B) of section 1702, lien priority and credit risk
				protections established by the Secretary, in consultation with the Director of
				the Office of Management and Budget, which shall include—
									(i)requirements to
				preserve priority lien status of secured lenders and creditors in buildings
				eligible for credit support;
									(ii)remedies
				available to the Secretary under
				chapter 176 of title 28,
				United States Code, in the event of default on the efficiency obligation by the
				borrower; and
									(iii)measures to
				limit the exposure of the Secretary to financial risk in the event of default,
				such as—
										(I)the collection of
				a credit subsidy fee from the borrower as a loan loss reserve, taking into
				account the limitation on credit support under subsection (d);
										(II)minimum
				debt-to-income levels of the borrower;
										(III)minimum levels
				of value relative to outstanding mortgage or other debt on a building eligible
				for credit support;
										(IV)allowable
				thresholds for the percent of the efficiency obligation relative to the amount
				of any mortgage or other debt on an eligible building;
										(V)analysis of
				historic and anticipated occupancy levels and rental income of an eligible
				building;
										(VI)requirements of
				third-party contractors to guarantee energy savings that will result from a
				retrofit project, and whether financing on the efficiency obligation will
				amortize from the energy savings;
										(VII)requirements
				that the retrofit project incorporate protocols to measure and verify energy
				savings; and
										(VIII)recovery of
				payments equally by the Secretary and the retrofit.
										(3)Efficiency
				obligationsThe financing mechanisms qualified by the Secretary
				under paragraph (2)(B) may include—
								(A)loans, including
				loans made by the Federal Financing Bank;
								(B)power purchase
				agreements, including energy efficiency power purchase agreements;
								(C)energy services
				agreements, including energy performance contracts;
								(D)property assessed
				clean energy bonds and other tax assessment-based financing mechanisms;
								(E)aggregate on-meter
				agreements that finance retrofit projects; and
								(F)any other
				efficiency obligations the Secretary determines to be appropriate.
								(4)PrioritiesIn
				carrying out this section, the Secretary shall prioritize—
								(A)the maximization
				of energy savings with the available credit support funding;
								(B)the establishment
				of a clear application and approval process that allows private building
				owners, lenders, and investors to reasonably expect to receive credit support
				for projects that conform to guidelines;
								(C)the distribution
				of projects receiving credit support under this section across States or
				geographical regions of the United States; and
								(D)projects designed
				to achieve whole-building retrofits.
								(d)LimitationNotwithstanding section 1702(c), the
				Secretary shall not issue credit support under this section in an amount that
				exceeds—
							(1)90 percent of the
				principal amount of the efficiency obligation that is the subject of the credit
				support; or
							(2)$10,000,000 for
				any single project.
							(e)Aggregation of
				projectsTo the extent provided in the guidelines developed in
				accordance with subsection (c), the Secretary may issue credit support on a
				portfolio, or pool of projects, that are not required to be geographically
				contiguous, if each efficiency obligation in the pool fulfills the requirements
				described in this section.
						(f)Application
							(1)In
				generalTo be eligible to receive credit support under this
				section, the applicant shall submit to the Secretary an application at such
				time, in such manner, and containing such information as the Secretary
				determines to be necessary.
							(2)ContentsAn
				application submitted under this section shall include assurances by the
				applicant that—
								(A)each contractor
				carrying out the project meets minimum experience level criteria, including
				local retrofit experience, as determined by the Secretary;
								(B)the project is
				reasonably expected to achieve energy savings, as set forth in the application
				using any methodology that meets the standards described in the program
				guidelines;
								(C)the project meets
				any technical criteria described in the program guidelines;
								(D)the recipient of
				the credit support and the parties to the efficiency obligation will provide
				the Secretary with—
									(i)any information
				the Secretary requests to assess the energy savings that result from the
				project, including historical energy usage data, a simulation-based benchmark,
				and detailed descriptions of the building work, as described in the program
				guidelines; and
									(ii)permission to
				access information relating to building operations and usage for the period
				described in the program guidelines; and
									(E)any other
				assurances that the Secretary determines to be necessary.
								(3)DeterminationNot
				later than 90 days after receiving an application, the Secretary shall make a
				final determination on the application, which may include requests for
				additional information.
							(g)Fees
							(1)In
				generalIn addition to the fees required by section 1702(h)(1),
				the Secretary may charge reasonable fees for credit support provided under this
				section.
							(2)AvailabilityFees
				collected under this section shall be subject to section 1702(h)(2).
							(h)UnderwritingThe
				Secretary may delegate the underwriting activities under this section to 1 or
				more entities that the Secretary determines to be qualified.
						(i)ReportNot
				later than 1 year after commencement of the program, the Secretary shall submit
				to the appropriate committees of Congress a report that describes in reasonable
				detail—
							(1)the manner in
				which this section is being carried out;
							(2)the number and
				type of projects supported;
							(3)the types of
				funding mechanisms used to provide credit support to projects;
							(4)the energy savings
				expected to result from projects supported by this section;
							(5)any tracking
				efforts the Secretary is using to calculate the actual energy savings produced
				by the projects; and
							(6)any plans to
				improve the tracking efforts described in paragraph
				(5).
							.
			202.Coordination of
			 research and development of energy efficient technologies for industry
				(a)In
			 generalAs part of the research and development activities of the
			 Advanced Manufacturing Office of the Department of Energy, the Secretary of
			 Energy shall establish, as appropriate, collaborative research and development
			 partnerships with other programs within the Office of Energy Efficiency and
			 Renewable Energy (including the Building Technologies Program), the Office of
			 Electricity Delivery and Energy Reliability, and the Office of Science
			 that—
					(1)leverage the
			 research and development expertise of those programs to promote early stage
			 energy efficiency technology development;
					(2)support the use of
			 innovative manufacturing processes and applied research for development,
			 demonstration, and commercialization of new technologies and processes to
			 improve efficiency, reduce emissions, reduce industrial waste, and improve
			 industrial cost-competitiveness; and
					(3)apply the
			 knowledge and expertise of the Advanced Manufacturing Office to help achieve
			 the program goals of the other programs.
					(b)ReportsNot
			 later than 2 years after the date of enactment of this Act and biennially
			 thereafter, the Secretary of Energy shall submit to Congress a report that
			 describes actions taken to carry out subsection (a) and the results of those
			 actions.
				203.Combined heat and
			 power and waste heat recovery
				(a)GoalIt is the goal of the United States to, not
			 later than December 31, 2020, achieve a doubling of the production of
			 electricity from combined heat and power and waste heat recovery in the United
			 States from the current level of approximately 85 to at least 170 gigawatts by
			 2020 and thereby improve the energy efficiency of the industrial sector.
				(b)Strategic
			 plan
					(1)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, and biennially thereafter, the
			 Secretary of Energy (referred to in this section as the
			 Secretary), in cooperation with the heads of other appropriate
			 Federal agencies, shall transmit to the Congress and make available to the
			 public a strategic plan, or update thereof, to achieve the national goal
			 established under subsection (a).
					(2)Public input and
			 commentThe Secretary shall
			 develop the strategic plan in a manner that provides appropriate opportunities
			 for public input and comment.
					(3)Plan
			 contentsThe strategic plan shall—
						(A)establish policy
			 priorities and identify requirements to ensure compliance with the national
			 goal established under subsection (a);
						(B)include estimates for achievable increases
			 in combined heat and power and waste heat recovery production and for energy
			 savings that will be achieved by those increases; and
						(C)include data
			 collection and compilation methodologies used to establish baselines and
			 document energy savings data.
						(4)Plan
			 updates
						(A)Inclusion in
			 national energy policy planThe Secretary shall include each updated
			 strategic plan in the National Energy Policy Plan required by section 801 of
			 the Department of Energy Organization Act (42 U.S.C. 7321).
						(B)ContentsIn
			 updating the strategic plan, the Secretary shall—
							(i)report on progress made toward implementing
			 combined heat and power and waste heat recovery policies to achieve the
			 national goal established under subsection (a); and
							(ii)verify, to the
			 maximum extent practicable, energy savings resulting from those
			 policies.
							
